Citation Nr: 9922053	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-41 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fractured feet.  

2.  Entitlement to service connection for a hearing loss 
disability.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.  The separation qualification record confirms 
that he fired an aerial gun in combat.  His awards include an 
Air Medal with 2 Oak Leaf Clusters and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The case was previously before the Board in March 1998, when 
it was remanded for private and VA medical records, 
examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In February 1999, the RO granted service connection for 
tinnitus.  In a July 1999 presentation to the Board, the 
representative asserted to the Board that an earlier 
effective date should be assigned.  A notice of disagreement 
must be submitted to the RO.  38 C.F.R. § 20.300 (1998).  
Thus the representative's comments to the Board can not be 
construed as a notice of disagreement with the effective 
date.  The issue of entitlement to an earlier effective date 
for service connection for tinnitus is not before the Board.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of this issue.  38 C.F.R. § 19.13 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
noted that:  Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  None of the steps required 
for jurisdiction have been satisfied.  More recently, when 
another part of VA argued that an issue over which the Board 
did not have jurisdiction should be remanded, the Court again 
established that jurisdiction counts.  Specifically the Court 
could not remand a matter over which it has no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  See also Ledford v. 
West, 136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 
(1998); Shockley v. West, 11 Vet. App. 208 (1998).  

The issue of entitlement to service connection for a hearing 
loss disability was developed for consideration by the Board 
while the case was in Remand status.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence need for 
well grounded claims.  

2.  There is no evidence of any residuals of a fracture of 
the left foot.  

3.  There is no evidence that the veteran has a current 
disability related to fractured feet.  

4.  There is no evidence which connects the veteran's current 
foot abnormalities to disease or injury during his active 
wartime service. 

5.  There is no evidence which connects the veteran's current 
hearing loss to acoustic trauma or other disease or injury 
during his active wartime service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for fractured feet is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for residuals of fractured feet and 
hearing loss disability, the threshold question to be 
answered is whether the appellant has presented evidence of a 
well-grounded claim; that is, one that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
and there is no duty to assist him further in the development 
of the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for certain listed chronic diseases, including organic 
disease of the nervous system, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran served in aerial combat.  For combat veterans, 
the law lightens the evidentiary burden as it relates to 
incurrence.  It does not does not obviate the need for 
competent evidence for a physician or other trained medical 
professional that the veteran has a current disability and 
that the current disability is connected to disease or injury 
in service.  38 U.S.C.A. § 1154(b) (West 1991).  See Arms v. 
West, 12 Vet. App. 188, 195 (1999).  

In accordance with 38 U.S.C.A. § 5103 (West 1991), the RO 
informed the veteran of the evidence needed to complete a 
well grounded claim.  The discussion in the February 1999 
supplemental statement of the case was particularly notable 
in this regard.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Background

The service medical records do not show any foot or hearing 
loss complaints.  They do show the veteran's lower extremity 
was treated for a flak wound and do not show any foot injury 
at that time.  When the veteran was examined for separation 
from service in September 1945, the examining physician made 
an affirmative finding that the veteran's feet were normal 
and the only musculoskeletal defects were the residuals of a 
right knee injury.  The doctor stated that there were no ear 
abnormalities and that hearing was 15/15 in both ears.  The 
United States Court of Appeals for Veterans Claims (Court) 
has established the 15/15 is normal.  See Smith v. Derwinski, 
2 Vet. App. 137, 140 (1992).  

In September 1945, VA received the veteran's claim for right 
knee and left ankle injuries.  There was no mention of 
hearing loss or foot injury.  

W. B. Dobson reported examining the veteran in February 1946 
for complaints of pain in the front of his head.  There were 
no hearing loss or ear complaints or findings.  

Private clinical notes from 1969 to 1974 show the veteran was 
walking as a means of treating chest pain.  Angina symptoms 
limited his walking.  There was no report that foot 
disability affected walking.  

In a letter dated in October 1974, Walter R. Neil, M.D., 
wrote that the veteran complained of pain in his legs and 
feet.  He complained of burning discomfort and pain.  A 
peripheral neuritis was diagnosed.  There was no diagnosis of 
foot injury residuals.  

On the February 1976 VA examination, the veteran reported 
persistent pain in his feet and inability to relax since 
World War II.  On the orthopedic portion of the examination, 
he discussed his knee injury in service and continuing 
symptoms.  He did not report any foot injury but did say that 
he was currently doing office work because of foot pain.  He 
had previously been a supervisor in a woodworking plant.  He 
also told the psychiatric examiner that his feet currently 
hurt.  The veteran did not give a history of foot injury and 
there was no foot diagnosis.  

In June 1976, the veteran claimed that his hearing was 
impaired in service and that his service-connected 
psychiatric disability caused his foot pain.  The RO denied 
the claim in July 1976.  The veteran appealed.  In December 
1976, the Board denied service connection for an organic 
heart disorder, a disease process resulting in foot pains and 
deafness.  

In a report dated in July 1986 (received in June 1998), 
Terrell D. Blanton, M.D., recorded the veteran's complaints 
of earaches, occasional ringing, decreased hearing and a full 
feeling in his ears.  Objectively, the ears were normal.  An 
audiometric examination reportedly showed a bilateral 
neurosensory loss.   

In October 1990, the veteran claimed a foot injury.  He 
submitted a letter from George M. Reynolds, Jr., M.D. to the 
effect that the veteran's heart disorder precluded anesthesia 
and surgery for knee and heel spur problems.  He also 
submitted a statement from the co-pilot of his aircraft.  The 
plane was heavily damaged by enemy flak, which wounded the 
veteran in the knee.  They were able to land on a field in 
Corsica and made a successful crash landing with only the 
nose wheel.  After the plane crash landed, the veteran 
injured his feet when he jumped to rocky ground approximately 
10 feet below the escape hatch.  He was subsequently 
hospitalized for approximately one week and thereafter was 
unable to play with the squadron soft ball team.  

In a December 1990 letter, Guy T. Vise, M.D., reported that 
he had read the co-pilot's letter.  The doctor did not link 
the injury in service to the current foot disability.  The 
diagnosis was bilateral plantar fasciitis (heel pain).  He 
doctor wrote that the veteran had not responded to inserts 
and was not a candidate for surgery, for his foot disorder.  

The report of the January 1991 VA examination shows that the 
veteran reported that his right foot was injured when an 
ammunition box fell against it and the left foot was injured 
jumping from the plane to the ground.  The doctor described 
problems walking.  There was significant tenderness to 
palpation at the calcaneal insertion of the plantar fascia, 
bilaterally.  The impression was bilateral plantar fasciitis 
with history of bilateral heel injuries.  The doctor 
commented that it was difficult to correlate injury to the 
feet with the present diagnosis of bilateral plantar 
fasciitis; however the veteran said it had bother him since 
the injury and had been a consistent complaint over the 
years.  The X-rays of the feet disclosed degenerative 
osteophytes and calcification.  No fracture or other injury 
residuals were reported.  

On May 17, 1991, the veteran was notified of the May 1991 
rating decision which denied service connection for plantar 
fasciitis with arthritic changes of both feet.  A notice of 
disagreement was not received in the following year.  
38 U.S.C.A. § 7105(b)(1), (c) (West 1991).  

The veteran did pursue a claim for an increased rating for 
his psychiatric disability.  In October 1992, he testified at 
the RO.  In addition to testimony of psychiatric symptoms, he 
testified that after his plane crashed landed, he went out 
the top escape hatch and jumped to the ground injuring his 
feet.  He said that his feet swelled, especially the right 
one.  (Hearing transcript. Page 3.)  He testified that after 
the war, a professor put him in the back of the room and the 
veteran could not hear him.  (Hearing transcript. Page 7.)  
He said a VA hospital refused to treat him because the 
hearing loss was not service-connected.  He said that he went 
to a private doctor who found considerable hearing loss in 
his left ear.  He explained that his gun was in the right 
window, so his left ear was to the wind and engine noise.  

W. T. McCraney, Jr. M.D., examined the veteran in August 
1992.  X-rays revealed some arthritis involving the mid-
tarsal joints and a healed fracture of the 4th and 5th 
metatarsal on the right foot.  The physician found tenderness 
and thickening of the plantar fascia of both feet.  The 
impression was metatarsalgia, plantar fasciitis and 
arthritis.  The doctor felt that the foot symptoms were due 
to the plantar fasciitis and arthritis in the mid-tarsal 
joints.  Orthotics and exercises were recommended.   

The report of the April 1995 VA X-rays of the feet disclosed 
minimal vascular calcification and no other significant bony 
or soft tissue abnormality.  

The April 1995 VA examination report recounted from the 
veteran, his history of having jumped from a crashed plane 
injuring his feet.  He reported that they both hurt, 
including the heels, especially on the left and worse in the 
last two years.  The examiner found the feet to be slim, 
poorly padded and tender across the metatarsals and in the 
left heel.  It was the impression that the feet were 
symptomatic for metatarsalgia and mild fasciitis, especially 
at the left heel.  The doctor considered the examination 
normal for a poorly padded type foot.  The doctor noted that 
there was a history of trauma and traumatic arthritis was 
likely.  

The report of the April 1995 VA general medical examination 
shows the veteran complained of decreased hearing in the left 
ear and tinnitus.  Tympanic membranes and canals were 
negative.  

The April 1995 VA report of examination concluded with 
diagnoses including a history of hearing loss, left ear with 
tinnitus.  

July 1995 records from Dr. McCraney's office at Capital 
Orthopaedic Clinic show the veteran complained of foot pain.  
It was the impression that he had bilateral plantar 
fasciitis, rule out peripheral vascular disease versus 
peripheral neuropathy.  

The current claim was filed by the veteran's representative 
in January 1996.  

The January 1996 rating decision denied service connection 
for fractured feet.   

The notice of disagreement with the denial of service 
connection for fractured feet was received in February 1996.  

On the authorized VA audiologic evaluation in February 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
40
60
60
70
50
LEFT
20
40
75
80
85
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 84 percent in the left ear.  

On the July 1997 VA examination, the veteran said that he 
fractured his right foot and heel jumping from his plane. He 
told of continuing pain, particularly in the left heel.  
Objectively, he could walk on his toes but not on his heels.  
He could not stand on his heels.  There were no deformities.  
The diagnosis was a possible plantar fasciitis of the left 
heel.  

A staff radiologist interpreted the April 1998 VA X-rays as 
revealing some deformity of the proximal shaft of the fourth 
metatarsal bone on the right, which had an appearance 
suggestive of remote fracture or trauma.  The doctor 
specified that the interpretation should be clinically 
correlated.  Bilateral calcaneal spurs were present.  There 
were minimal arthritic changes in the first metatarsal and 
distal interphalangeal joints.  There were vascular 
calcifications around the feet and ankles.   

A VA foot examination was done in April 1998.  The veteran 
complained of pain in both heels and right metatarsal area.  
He said that he sustained a fracture of the right foot and 
left heel in service and had pain since then.  The left foot 
had no swelling, deformity or color changes.  He was tender 
over the plantar surface of the os calcis at the attachment 
of the plantar fascia.  There was no tenderness elsewhere in 
the foot.  The right foot had no swelling, deformity or color 
changes.  He was tender over the plantar surface of the os 
calcis at the attachment of the plantar fascia.  He was also 
tender over the neck of the third metatarsal.  There was no 
tenderness elsewhere.  X-rays studies were reviewed.  They 
were interpreted as showing the left foot to have a bony 
prominence in the lateral aspect of the proximal third of the 
third metatarsal.  It was present in both feet, larger on the 
right than on the left.  It did not have the appearance of a 
fracture.  There was no evidence of deformity of the left os 
calcis to suggest previous fracture.  The doctor noted that 
the results did not rule out a healed nondisplaced fracture 
which would be asymptomatic.  The right foot had some 
adaptive changes in the fourth metatarsal.  The doctor wrote 
that the finding was further evidence that it did not 
represent an old fracture but a congenital problem.  There 
were hypertrophic spurs extending into the tendo Achilles and 
the quadratus plantae muscle from the os calcis in both feet.  
The physician stated that those were aging changes and not 
from trauma.  The doctor's conclusion was that the veteran 
had plantar fasciitis of both heels (as a result of aging) 
and that he found no residual of a fracture of the left heel 
or right foot.  That did not rule out an undisplaced fracture 
or minimally displaced fractures which had remodeled.  The 
doctor stated that such fractures would be asymptomatic and 
cause no disability.  

The report of the April 1998 VA ear examination shows the 
veteran described exposure to noise from aircraft engines and 
guns.  He reported noting deafness after flights.  That 
slightly improved after service.  Ringing in his ears had 
never cleared and had become progressively worse.  The 
external and middle ear were normal.  The veteran appeared to 
have a moderate bilateral neurosensory hearing loss.  The 
doctor concluded that the veteran had a bilateral 
neurosensory hearing loss with continuous tinnitus as a 
direct result of acoustic trauma.  The doctor did not link 
the hearing loss to acoustic trauma in service.  

An April 1998 report from Richard E. Weddle, M.D., began by 
reviewing the veteran's history.   He fractured both feet in 
the past and could not walk or stand much.  The doctor did 
not indicate that this history came from his own knowledge or 
any source other than the veteran.  The doctor did not 
enhance this history with his any additional medical comment 
of his own.  See LeShore v. Brown, 8 Vet App 406, 409 (1995).  
The only finding associated with the feet was that the 
veteran's gait was normal.  The doctor did not associate any 
current findings with the past fracture.  The findings dealt 
primarily with the veteran's sensory neuropathy.  The 
diagnosis did not mention fractures.  The diagnosis was 
sensory neuropathy and doing better.  This report does not 
provide any competent evidence relating to foot fractures.  
See LeShore; see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  

The report of the July 1998 VA joints examination shows the 
veteran gave a history of hurting both feet when he jumped 
from an airplane in World War II.  He described foot pain and 
reported that it interfered with work and other activities.  
It was noted that the veteran had difficulty walking due to 
pain under the left heel and right metatarsal heads.  The 
impression was plantar fasciitis.  

On general VA examination in July 1998, the veteran 
complained of decreased hearing and constant tinnitus.  The 
tympanic membranes and ear canals were negative.  The 
diagnosis was hearing loss with tinnitus.  

A VA audiometric examination in November 1998 considered the 
history of a longstanding sensory neural hearing loss, left 
greater than right.  The veteran gave a history of exposure 
to noise from machine gun fire and aircraft engines in 
service.  He denied significant civilian noise exposure, 
stating that he worked in the office of a lumber yard and 
wore ear protection while outside.  On the authorized VA 
audiologic evaluation in November 1998, pure tone thresholds, 
in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
35
65
60
70
49
LEFT
20
40
75
90
95
64

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 62 percent in the left ear.  
The impression was the right ear had a mild falling to 
moderately severe sensorineural hearing loss with good word 
recognition ability.  The left ear had mild falling to severe 
sensorineural hearing loss with fair word recognition 
ability.  Tympanograms suggested normal middle ear function.  

A physician examined the veteran and reviewed the audiometric 
findings in November 1998.  The veteran reported constant 
longstanding bilateral tinnitus, which occasionally affected 
his activities.  The doctor conclude that the veteran had a 
mild sloping to severe bilateral sensory neural hearing loss.  
As to etiology, the physician expressed the opinion that it 
would be impossible to say with certainty that the hearing 
loss and tinnitus did or did not occur as the result of 
service.  

Another physician subsequently examined the veteran in 
November 1998 for ear disease.  The doctor expressed the 
opinion that the tinnitus was related to the noise exposure 
during the veteran's World War II service.  It was also the 
doctor's opinion that the hearing loss had developed over the 
past 10, 15 to 20 years and was not directly related to the 
acoustic trauma during the veteran's flying career.  

Analysis - Feet

Review of the claims folder discloses previous decisions by 
the RO and the Board.  

In December 1976, the Board denied service connection for a 
disease process resulting in foot pains.  A reading of that 
decision discloses that the disability denied was a 
peripheral neuritis diagnosed by W. R. Neill, M.D., in 
October 1974.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).  

In May 1991, the RO denied service connection for plantar 
fasciitis with arthritic changes.  The veteran did not make a 
timely appeal.  Decisions of the RO which are not appealed 
are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that VA has no jurisdiction to consider a 
claim which was the subject of a final denial unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

New and material evidence means evidence 
not previously submitted to agency 
decision makers that bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  

In determining if new and material evidence has been 
submitted the first question is if the evidence is new.  That 
is it must not have previously been submitted to agency 
decision makers.  Also, it must be neither cumulative nor 
redundant.  Secondly, it must be material.  That is, it must 
bear directly and substantially upon the specific matter 
under consideration.  Additionally, by itself or in 
connection with evidence previously assembled it must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Here, the veteran does not contend and the evidence does not 
show that he has submitted new and material evidence to 
reopen his claims.  He has submitted evidence of continuing 
plantar fasciitis, arthritis, and foot symptoms.  The 
evidence of the existence of these disorders is cumulative 
and is not new.  The previous denials of service connection 
for peripheral neuropathy of the feet, plantar fasciitis and 
arthritic changes, and their resulting symptoms, remain 
final.  This decision will not address those disabilities.  

The April 1998 VA examination identified congenital and age 
related changes in the veteran's feet.  Service connection 
can not be granted for congenital or developmental 
conditions.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  

This decision will be limited to the new issue which narrowly 
addresses the claim for service connection for residuals of 
fractured feet.  

In considering the claim for service connection for fractured 
feet, the first requirement for a well grounded claim is 
evidence that there is a current disability.  The term 
disability as used in chapter 11, and specifically in 
38 U.S.C.A. § 1110, should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  That is, a mere 
residual abnormality or defect from a disease or injury is 
not automatically a disability.  There must be an associated 
impairment of earning capacity due to the disease, injury, or 
defect.  Residuals of various diseases or injuries may appear 
in blood tests, X-rays or other studies.  This does not mean 
that service connection is appropriate for abnormal test 
findings.  Rather, there must be evidence from a trained 
medical professional that a disability is associated with the 
defect or abnormality.  See also Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  

In this case, there is no evidence in which a doctor or other 
medical professional expresses an opinion that the veteran 
has a fractured foot disability resulting in impairment of 
earning capacity due to the fracture residuals.  No medical 
professional has associated any current symptoms or 
disability manifestations with fracture residuals.  

The preponderance of the evidence is to the effect that the 
veteran does not have any fracture residuals.  No fracture 
residuals were reported on the January 1991 or April 1995 VA 
X-ray studies.  In April 1998, a VA radiologist was very 
equivocal indicating that studies at that time had an 
appearance suggesting remote fracture or trauma in the right 
foot, but required clinical correlation.  Another VA 
physician, who examined the veteran in April 1998, explained 
that these were adaptive changes.  No physician, at any time, 
has identified any evidence of fracture residuals in the left 
foot.  There was one item from Dr. McCraney, in August 1992, 
in which he interpreted X-rays as showing healed fractures of 
the 4th and 5th metatarsals of the right foot.  However, the 
physician did not link the abnormality to any impairment.  He 
went on to describe foot symptoms and relate them to his 
diagnoses of plantar fasciitis and arthritis.  As noted 
above, these disabilities were previously denied service 
connection and are not at issue in this decision.  Dr. 
McCraney, did not link the changes he interpreted as healed 
fractures to any current symptoms or manifestations of 
disability.  

As there is no evidence, from a physician or other trained 
professional with the expertise to diagnosis a current 
disability, that the veteran currently has a fractured foot 
disability, the claim is not well grounded and must be 
denied.  

Additionally, while several doctors have repeated the 
veteran's reports of foot injury during service, none have 
expressed an opinion relating a current fractured foot 
disability to the injury in service.  For this reason as 
well, the claim is not well grounded and must be denied.  

Analysis - Hearing Loss Disability

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  VA audiometric examinations in 
February 1996 and November 1998 confirmed the presence of a 
hearing loss disability.  

The veteran is competent to state that he experienced 
acoustic trauma during his active service.  Moreover, the 
Board finds the veteran's reports of exposure to noise from 
aircraft engines and machine guns to be credible.  

A well grounded claim still requires evidence from a doctor 
or other medical professional which links the current 
disability to the trauma in service.  In this case, there is 
no such evidence, so the claim is not well grounded and must 
be denied.  

That is not to say that the record is entirely silent on this 
point.  While the audiologist, on the November 1998 VA 
examination, felt that it was impossible to say with 
certainty whether the hearing loss and tinnitus were related 
to service, the physician who examined the veteran's ears was 
definite in his opinion that the tinnitus was due to noise 
exposure in service, while the hearing loss, which had 
developed or the past 10, 15, to 20 years, was not related to 
acoustic trauma in service.  

Further, no competent medical professional has identified 
manifestations of a sensorineural hearing loss in the year 
after the veteran complete his active wartime service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  


ORDER

Service connection for fractured feet is denied.  Service 
connection for a hearing loss disability is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

